 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT is made and entered into this 10 day of June 2015, (the
“Effective Date”) between Royal Energy Resources, Inc., a Delaware corporation
(the “Company”), and Ian Ganzer (“Employee”).

 

W I T N E S S E T H:

 

WHEREAS, the Company is engaged in the business of acquiring and operating
natural resources assets, including coal, oil and gas (the “Business”);

 

WHEREAS, the parties hereto desire to enter into an agreement for the Company’s
employment of Employee on the terms and conditions contained in this Agreement;

 

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements contained in this Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1. Employment, Title and Responsibilities. Subject to the terms and conditions
of this Agreement, the Company hereby employs Employee, and Employee hereby
accepts employment with the Company, beginning as of the Effective Date. The
Employee shall be employed as Chief Operating Officer for the Company. The
duties of the Employee shall include the duties described in Exhibit A attached
hereto, along with such other duties and projects typical of the office as may
be assigned by the Chief Executive Employee of the Company (the “Employee’s
Services”).

 

2.  Time Commitment. During the Term, Employee will devote Employee’s full
business time, attention and energies to the diligent and faithful performance
of Employee’s duties as an Employee of Company. The Employee will not, during
the term of this Agreement directly or indirectly actively engage in any other
business, either as Employee, employer, consultant, principal, officer,
director, advisor, or in any other capacity, either with or without
compensation, without the prior written consent of Company.

 

3. Compensation and Benefits. In consideration of Employee’s services under this
Agreement, Company will provide to Employee compensation and other benefits as
set forth on Exhibit A attached hereto. The Company may withhold from any
payments to Employee any taxes that are required by applicable law.

 

 

 

 

4.  Covenants of Employee. Employee understands and acknowledges that the
Company’s ability to develop and retain trade secrets, customer lists,
proprietary techniques, information regarding customer needs and other
confidential information relating to the Company Business is of the utmost
importance to the Company’s success, and Employee further acknowledges that
Employee will develop and learn information in the course of Employee’s
employment that would be useful in competing unfairly with the Company. In light
of these facts and in consideration of Employee’s employment with the Company
and the Company’s agreement to compensate Employee on the terms set forth in
Section 4 of this Agreement, Employee covenants and agrees with Company as
follows:

 

4.1.Confidential Information. Employee shall use his best efforts to protect
Confidential Information. During and after association with Company, Employee
will not use (other than for Company) or disclose any of Company’s Confidential
Information. “Confidential Information” means information, without regard to
form, relating to Company’s customers, operation, finances, and business that
derives economic value, actual or potential, from not being generally known to
other Persons, including, but not limited to, technical or nontechnical data,
formulas, patterns, compilations (including compilations of customer
information), programs, models, concepts, designs, devices, methods, techniques,
processes, financial data or lists of actual or potential customers (including
identifying information about customers), whether or not in writing.
Confidential Information includes information disclosed to Company by third
parties that Company is obligated to maintain as confidential. Confidential
Information subject to this Agreement may include information that is not a
trade secret under applicable law, but information not constituting a trade
secret only shall be treated as Confidential Information under this Agreement
for a two (2) year period after the date on which Employee’s employment with the
Company is terminated (the “Termination Date”). “Person” means any individual,
corporation, limited liability company, bank, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization or other
entity.

 

4.2.Return of Materials. On the Termination Date or for any reason or at any
time at Company’s request, Employee will deliver promptly to Company all
materials, documents, plans, records, notes, or other papers and any copies in
Employee’s possession or control relating in any way to Company’s Business,
which at all times shall be the property of Company, save and except those that
may relate to GS Energy, LLC or Blue Grove Coal, LLC.

 

4.3.Solicitation of Employees and Independent Contractors. During Employee’s
employment hereunder and for two (2) years after the Termination Date, Employee
will not induce, solicit, or assist in the solicitation of, any Person employed
or engaged by Company in any capacity (including without limitation as an
employee or independent contractor), to terminate such employment or other
engagement, whether or not such Person is employed or engaged pursuant to a
contract with Company and whether or not such Person is employed or otherwise
engaged at will.

 

4.4.Non-Solicitation of Customers. During Employee’s employment hereunder, and
for a period of two (2) years after the Termination Date, Employee will not,
except on behalf of the Company or an affiliate of the Company, directly or
indirectly, whether alone or with any other Person as a partner, officer,
director, employee, agent, shareholder, consultant, sales representative or
otherwise solicit, induce or encourage any customer of the Company to terminate
the customer’s relationship with the Company or any way reduce the amount of
business which the customer does with the Company, save and except those that
may relate to GS Energy, LLC and Blue Grove Coal, LLC.

 



2

 

 



4.5.Disparagement. Employee shall not at any time make false, misleading or
disparaging statements about Company, including its products, services,
management, Employees, and customers.

 

4.6.Prior Agreements. Employee warrants that Employee is not under any
obligation, contractual or otherwise, limiting or affecting Employee’s ability
or right to perform freely Services for Company. Upon execution of this
Agreement, Employee will give Company a copy of any agreement, or notify Company
of any agreement if a written agreement is not available, with a prior employer
or other Person purporting to limit or affect Employee’s ability or right to
perform Services for Company, to solicit customers or potential customers, to
solicit the Employees or independent contractors of a prior employer or other
Person, or to use any type of information.

 

4.7.Future Employment or Contractual Opportunities. At any time before, and for
one year after, the Termination Date, Employee shall provide any prospective
employer with a copy of this Agreement, and upon accepting any employment with
another Person, provide Company with the employer’s name and a description of
the services Employee will provide.

 

4.8.Work For Hire Acknowledgment; Assignment. Employee acknowledges that work on
and contributions to documents, programs, and other expressions in any tangible
medium (collectively, “Works”) are within the scope of Employee’s employment and
part of Employee’s duties, responsibilities, or assignment. Employee’s work on
and contributions to the Works will be rendered and made by Employee for, at the
instigation of, and under the overall direction of, Company, and all such work
and contributions, together with the Works, are and at all times shall be
regarded, as “work made for hire” as that term is used in the United States
Copyright Laws. Without limiting this acknowledgment, Employee assigns, grants,
and delivers exclusively to Company all rights, titles, and interests in and to
any such Works, and all copies and versions, including all copyrights and
renewals. Employee will execute and deliver to Company, or its successors and
assigns, any assignments and documents Company requests for the purpose of
complete, exclusive, perpetual, and worldwide ownership of all rights, titles,
and interests of every kind and nature, including all copyrights in and to the
Works, and Employee constitutes and appoints Company as its agent to execute and
deliver any assignments or documents Employee fails or refuses to execute and
deliver, this power and agency being coupled with an interest and being
irrevocable.

 



3

 

 

4.9.Inventions, Ideas and Patents. Employee shall disclose promptly to Company,
and only to Company, any invention or idea of Employee (developed alone or with
others) conceived or made during Employee’s employment by Company or within six
months of the Termination Date. Employee assigns to Company any such invention
or idea in any way connected with Employee’s employment or related to Company’s
Business, its research or development, or demonstrably anticipated research or
development and will cooperate with Company and sign all papers deemed necessary
by Company to enable it to obtain, maintain, protect, and defend patents
covering such inventions and ideas and to confirm Company’s exclusive ownership
of all rights in such inventions, ideas and patents, and irrevocably appoints
Company as its agent to execute and deliver any assignments or documents
Employee fails or refuses to execute and deliver promptly, this power and agency
being coupled with an interest and being irrevocable. This constitutes written
notification that this assignment does not apply to an invention for which no
equipment, supplies, facility or trade secret information of Company was used,
and which was developed entirely on Employee’s own time, unless (a) the
invention relates (i) directly to Company’s Business, or (ii) to Company’s
actual or demonstrably anticipated research or development, or (b) the invention
results from any work performed by Employee for Company.

 

4.10.Property of Company. Employee acknowledges and agrees that all business
Employee generates because of his affiliation with the Company is and shall be
the sole property of the Company. All receivables, premiums, commissions, fees
and other compensation generated by the Employee’s services are the property of
the Company. The Employee is hereby prohibited from invoicing customers of the
Company except with the express written consent of the Company. All checks or
bank drafts representing payment for goods or services sold or rendered by the
Company are property of the Company, and all monies or other consideration in
whatever form received by the Employee from a customer of the Company shall be
tendered immediately to the Company.      5.Term; Termination.

                   

5.1.Expiration of Term. The employment relationship created by this Agreement
shall exist on an at will basis until terminated voluntarily by the Employee,
without cause by the Company or with cause by the Company in accordance with
Section 5.2 below (the period during which Employee is employed under this
Agreement being herein referred to as the “Term”).

 

5.2.Termination For Cause. Employee’s employment under this Agreement may be
terminated by the Company immediately upon the occurrence of one of the
following events, and if so terminated, the Company shall have no further
liability to Employee whatsoever for compensation, benefits or damages other
than those that have accrued prior to termination:

 

(a) the commission of any act by Employee which, if prosecuted, would constitute
a felony;

 

(b) any material act or omission involving malfeasance or negligence in the
performance of employment duties which has a materially adverse effect on the
Company and which has not been corrected in 30 days after written notice from
the Company;

 

4

 

 

(c) failure or refusal by Employee to comply with the policies of the Company
contained in any Company Handbook or with the provisions of this Agreement if
not cured within ten (10) days after the receipt of written notice from the
Board of Directors;

 

(d) Employee’s prolonged absence without the consent of the Company;

 

(e) Employee’s gross neglect of his duties or willful insubordination to the
Board of Directors or his superior officers;

 

(f) the death of Employee.

 

If the Company terminates the Employee for any other reason than those listed in
subparagraphs (a) through (f) of this section, then the Company will pay the
Employee severance in the amount set forth in Exhibit A. If the Employee
voluntarily resigns or is terminated according for any of the reasons set forth
in subparagraphs (a) through (f) above, then no severance will be payable.

 

6.  Setoff. All amounts due or payable to Employee by Company pursuant to this
Agreement are subject to reduction and offset to the extent permitted by
applicable law for any amounts due or payable to Company by Employee.

 

7.  No Conflicting Obligations. Employee represents and warrants that Employee
is not subject to any noncompetition agreement, nondisclosure agreement,
employment agreement, or any other contract of any nature whatsoever, oral or
written, with any Person other than Company, or any other obligation of any
nature, which will or could cause a breach of or default in, or which is in any
way inconsistent with, the terms and provisions of this Agreement.

 

8.  Miscellaneous.

 

8.1.Agreement Binding. This Agreement will inure to the benefit of and be
binding upon Company and its successors and assigns, and Employee and Employee’s
heirs, executors, administrators and personal representatives. This Agreement
may not be assigned by Employee or by Company, except that Company may assign
its rights under this Agreement without the written consent of Employee to any
affiliate of Company or in connection with any transfer of Company or of all or
any substantial part of the Company Business (and such assignment will not
constitute a termination of Employee’s employment by Company for purposes of
this Agreement) (“Permitted Assignment”); provided, however, that such affiliate
or transferee will be obligated to perform this Agreement in accordance with its
terms. Company will be released from all of its obligations under this Agreement
upon a Permitted Transfer.

 



5

 

 

8.2.Entire Agreement. This Agreement, including any attachments, contains the
entire agreement between the parties with respect to employment of Employee by
the Company and no statement, promise or inducement made by either party hereto,
or any agent of either party, which is not contained in this Agreement, will be
valid or binding; and this Agreement may not be enlarged, amended, modified or
altered except in a writing signed by Company and Employee and specifically
referencing this Agreement. The provisions of this Agreement do not in any way
limit or abridge any rights of Company or any affiliate under the laws of unfair
competition, trade secret, copyright, patent, trademark or any other applicable
laws, all of which are in addition to and cumulative of the rights of Company
under this Agreement.

 

8.3.Provisions Severable. If any provision or covenant of this Agreement is held
by any court to be invalid, illegal or unenforceable, either in whole or in
part, then such invalidity, illegality or unenforceability will not affect the
validity, legality or enforceability of the remaining provisions or covenants of
this Agreement, all of which will remain in full force and effect. If any
covenant in Section 4 is held to be unreasonable, arbitrary, or against public
policy, such covenant will be considered to be divisible with respect to scope,
time, and geographic area, and such lesser scope, time, or geographic area, or
all of them, as a court of competent jurisdiction may determine to be
reasonable, not arbitrary, and not against public policy, will be effective,
binding, and enforceable against Employee.

 

8.4.Prior Agreements. The terms and conditions of all prior agreements between
the Company and Employee concerning the employment of Employee with the Company
are hereby terminated and superseded by the terms and conditions of this
Agreement.

 

8.5.Remedies. Employee acknowledges that if Employee breaches or threatens to
breach Employee’s covenants and agreements in this Agreement, then Employee’s
actions may cause irreparable harm and damage to Company which could not be
adequately compensated in damages. Accordingly, if Employee breaches or
threatens to breach this Agreement, then Company will be entitled to injunctive
relief, in addition to any other rights or remedies of Company under this
Agreement or otherwise. Employee will indemnify Company and its affiliates and
hold them harmless against and in respect of all claims, demands, losses, costs,
expenses, obligations, liabilities and damages, including reasonable attorneys’
fees, resulting from or relating to any breach by Employee of Employee’s
representations, warranties, covenants and agreements under this Agreement.

 

8.6.Waiver. Failure of either party to insist, in one or more instances, on
performance by the other in strict accordance with the terms and conditions of
this Agreement will not be deemed a waiver or relinquishment of any right
granted in this Agreement or of the future performance of any such term or
condition or of any other term or condition of this Agreement, unless such
waiver is contained in a writing signed by the party making the waiver and
specifically referencing this Agreement.

 



6

 

 

8.7.Notices. All notices and other communications required or permitted to be
given or made under this Agreement will be in writing and delivered personally
or sent by pre-paid, first class certified or registered mail, return receipt
requested, or by facsimile transmission, to the intended recipient of this
Agreement at such recipient’s address or facsimile number set forth below the
person’s signature to this Agreement. Any such notice or communication will be
deemed to have been duly given immediately (if given or made in person or by
facsimile confirmed by mailing a copy of this Agreement to the recipient in
accordance with this Section 8.7 on the date of such facsimile), or three days
after mailing (if given or made by mail), and in proving same it will be
sufficient to show that the envelope containing the same was delivered to the
delivery or postal service and duly addressed, or that receipt of a facsimile
was confirmed by the recipient as provided above. Any Person entitled to notice
may change the address(es) or facsimile number(s) to which notices or other
communications to such Person will be delivered, mailed or transmitted by giving
notice of this Agreement to the parties hereto in the manner provided in this
Agreement.

 

8.8.Covenants Independent; Survival.

 

(a) The covenants, agreements, representations, and warranties of Employee
contained in this Agreement are separate and independent from the covenants,
agreements, representations and warranties of Employee contained in any other
agreement or document in favor of Company or any of its affiliates, and this
Agreement will in no way affect or be affected by the scope or continuing
validity of any such covenant, agreement, representation or warranty of
Employee.

 

(b) Employee’s obligations pursuant to Sections 4 will survive the Termination
Date and any termination of this Agreement. Except as required by law or the
express terms of any Employee benefit plan in which Employee participates,
neither Employee nor Employee’s heirs, executors, administrators or personal
representatives, will be entitled to any salary, bonus or other compensation or
any benefits during or for any period after the Termination Date.

 

8.9.Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which will be deemed an original, and it will not be
necessary in making proof of this Agreement to produce or account for more than
one such counterpart.

 

8.10.Headings. Section and other headings contained in this Agreement are for
reference purposes only and are in no way intended to define, interpret,
describe or otherwise limit the scope, extent or intent of this Agreement or any
of its provisions.

 

8.11.Withholding. Anything in this Agreement to the contrary notwithstanding,
all payments required to be made by Company under this Agreement to Employee
will be subject to the withholding of such amounts relating to taxes or other
charges as Company may reasonably determine it should withhold pursuant to any
applicable law or regulation.

 



7

 

 

8.12.Tax Consequences. Company will have no obligation to any Person entitled to
the benefits of this Agreement with respect to any tax obligation any such
Person incurs as a result of or attributable to this Agreement, including all
supplemental agreements and Employee benefits plans incorporated by reference
therein, or arising from any payments made or to be made under this Agreement or
thereunder.

 

8.13.Governing Law. This Agreement and the rights and obligations of the parties
under this Agreement will be governed by and construed and enforced in
accordance with the laws of the State of West Virginia, without regard to its
principles of conflicts of law.

 

8.14.Construction. The language in all parts of this Agreement will be
construed, in all cases, according to its fair meaning, and not for or against
either party hereto. The parties acknowledge that each party and its counsel
have reviewed and revised this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party will not be employed in the interpretation of this Agreement.

 

8.15.Obligations Contingent. The obligations of Company under this Agreement,
including its obligation to pay the compensation provided for in this Agreement,
are contingent upon Employee’s performance of Employee’s obligations under this
Agreement. The duties, covenants and agreements of Employee under this
Agreement, being personal, may not be delegated.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

  EMPLOYEE:             Name: Ian Ganzer         ROYAL ENERGY RESOURCES, INC.:  
      By:     Title: Chief Executive Officer   Name: William L. Tuorto

 

8

 

 

Exhibit A

 

Compensation and Benefit Terms

 

Employee’s Services   Chief Operating Officer.       Base Salary   None, while
the Management Agreement between Blue Grove Coal, LLC, a subsidiary of the
Company, and Ian Ganzer is in force.  If the Management Agreement terminates for
any reason, the Employee shall be entitled to such salary that the Employee and
the Company mutually agree.       Cash Signing Bonus   $100,000       Equity
Signing Bonus  

$150,000 payable in shares of common stock of the Company, determined based on
the average closing price of the common stock for the 7 days prior to the
Effective Date.

 

The shares of common stock shall vest on a monthly basis, pro rata, over 24
months after the Effective Date. Any unvested shares shall be forfeited by the
Employee if the Employee’s employment relationship with the Company terminates
for any reason prior to the end of the vesting period.

      Expense Reimbursement   All reasonable out-of-pocket expenses will be
reimbursed if approved in advance and documented by receipts, and are subject to
the Company’s policy on expense reimbursements as announced from time to time.  
    Sick Leave/Vacation/Personal Time Off   Two weeks’ time off is accrued for
every year that Employee works for the Company, which may be used as sick leave,
vacation or person time off at the discretion of Employee.  Any time off not
taken during any one-year period will expire.  No cash will be payable for any
time off that is not utilized, or which has accrued at the time of Employee’s
termination of employment for any reasons.         Health, Dental, Life
Insurance   None.       Retirement Plans   None.       Severance   None.      
Profits Participation   If the Company acquires a certain coal mine in Ohio
currently under consideration while the Employee is employed hereunder, the
Employee shall be granted a net profits participation of 10% in the coal mine,
calculated based on net income of the coal mine determined under generally
accepted accounting principles, including the cost of any financing directly
related to the acquisition, improvement or capitalization of the mine. The net
profits shall be paid on a quarterly basis within ten days after the preparation
of the Company’s quarterly financial statements, and shall be subject to
adjustment at the end of each year based upon the annual audit of the mine’s
operations. The net profits interest shall terminate (a) upon a sale of the mine
or the Company subsidiary which owns the mine (in which event net profits shall
include any net profit upon the sale of the mine or the Company subsidiary,
payable in whatever form of consideration the Company receives in the sale), (b)
in the event the Employee voluntarily terminates his employment hereunder, or
(c) the Employee is terminated for cause by the Company.

 

9

 

